In a separation action, defendant appeals from two orders of the Supreme Court, Kings County, the first, entered August 21, 1972, denying his motion for a change of venue from Kings County to Westchester County, and the second, dated October 19, 1972, granting plaintiff’s motion for a preliminary injunction restraining defendant during the pendency of this action from further prosecution of a divorce action brought by him in the State of New Jersey subsequent to the institution of this action. Case remanded to Special Term for a hearing and determination on the issue of appellant’s domicile and the questions of venue and jurisdiction. In the interim, the appeals will be held in abeyance. In our opinion, the essential facts should' be determined after •the taking of oral proof, rather than on the basis of pleadings, exhibits and conflicting affidavits. Munder, Acting P. J., Gulotta, Christ and Benjamin, JJ., concur; Martuscello, J., not voting.